Bieluch, J.,
dissenting. I dissent because I do not agree that the arbitrator’s unilateral agreement with the plaintiff without notice to the defendant to close the hearing upon receipt at an indefinite date of a transcript of the hearing permitted an extension of the statutory time for rendering his award. General Statutes § 52-416 (a) provides two alternate periods of limitation. Either the award must be made (1) within thirty days of the completion of the hearing, or (2) within thirty days from the date fixed by the arbitrator for the receipt of additional material to be submitted by the parties after the hearing. The award here was untimely by either standard.
The following facts are relevant: The arbitration hearing was originally scheduled for November 19, 1984. By timely notice to the parties, the hearing was postponed to November 26, 1984. Having been away on vacation, the defendant received notice of the postponement upon his return to the office on the hearing date. Because of a schedule conflict, he did not attend the hearing, but neither did he seek a continuance. A stenographic record of the testimony at the hearing was made upon demand of one of the parties, but the record is silent on his identity. The transcript of the conclusion of the hearing discloses that the following conversation took place between the arbitrator and counsel for the plaintiff:
*279“[Arbitrator]: Do you have any further questions?
“[Counsel]: No, sir.
“[Arbitrator]: Why don’t we consider the hearing closed upon receipt of the transcript and then a decision will be made within the time running from that period.
“[Counsel]: That’s fine with me. The contract provides in the event it is necessary to bring some legal proceedings to collect this, for an award of attorney’s fees. I don’t know whether that is acceptable under the arbitration rules or not. I couldn’t find it. But, if I may, what I will do is before the week is out, put in a statement of my time through today and ask that you consider that as well, if the rules of the contract allow.”
The defendant’s consent to the extension of the hearing was neither sought nor obtained. Nor was he informed of the continuance. Further, he was not told that the plaintiff was permitted to submit evidence of legal fees, nor advised that he had the reciprocal right to offer counter evidence.
On January 18, 1985, the arbitrator rendered his award that the plaintiff recover of the defendant $12,828.39.1 The arbitrator awarded $9100 for the manufacture of the unit under the purchase agreement and $2544 for the design of the defendant’s office under the design agreement. Additionally, the arbitrator awarded the plaintiff counsel fees in the amount of $1184.39. The award of attorney’s fees was based upon the additional material submitted unilaterally by the plaintiff subsequent to the evidentiary hearing without notice to the defendant or opportunity to contest this element of the award.
*280The arbitrator’s award was rendered fifty-three days after the completion of the evidentiary hearing, but twenty-nine days after the receipt of the transcript. The record does not disclose when the arbitrator received the itemized bill for legal services from the plaintiff. Paragraph two of the terms and conditions of the purchase agreement provides that the “[s]eller shall be reimbursed by the purchaser for all costs of collection including reasonable attorney’s fees.” Paragraph eight provides for the settlement of any controversy or claim relating to the agreement or its breach by arbitration. Neither the design agreement nor its terms appear in the record before us, but the arbitrator held in his award that its terms do not allow attorney’s fees.
General Statutes § 52-416 (a) expresses the legislative policy that arbitration proceedings are to be expedited. Its thirty-day time limitation for the rendition of an award is triggered (1) by the close of the evidentiary hearing, or (2) by the date fixed by the arbitrator for the parties to submit additional material. The defendant neither consented to the open-ended or floating delay in the award caused by the arbitrator’s desire for a transcript and the plaintiff’s submission of additional material relative to enlargement of his claim seeking attorney’s fees, nor had notice thereof. The award was rendered beyond the time limit fixed by § 52-416 (a) and was under its terms, therefore, of “no legal effect.”
Relying upon C. F. Wooding Co. v. Middletown Elk’s Home Corporation, 177 Conn. 484, 418 A.2d 904 (1979), the majority makes the following analogy: “[W]e should test the arbitrator’s decision by whether it was reasonable, under the circumstances in this case, to extend the completion date of the hearing until the transcript was to be received. We conclude that a transcript aids the trier in the same manner as a brief does, and that it is wholly consistent with good trial practice, when *281the trier feels the need, to request a transcript of the proceeding before rendering the decision.” Wooding is inapposite to the case before us. After the evidentiary hearing in Wooding, the arbitrator “directed [both] parties to file their briefs on or before December 23, 1977 . . . [and] further informed the parties that ‘[u]pon receipt [of the briefs] . . . [t]he hearing shall then be declared closed . . . and the Award due 30 days thereafter.’ ” Id., 484-85.
The variances in Wooding are material and distinct: (1) both parties were notified of the continuance; (2) the continuance was to a fixed date; (3) the continuance was made to allow both parties to file supporting briefs; and (4) a brief is supplementary or additional to an evidentiary hearing, whereas a transcript is repetitive of the evidence, duplicative, redundant and unnecessary, except in technical or complex cases. In any event, a continuance for a transcript would have to be made to a fixed date with notice to both parties.
The defendant, by his failure to attend the arbitration hearing on November 26, 1984, did not waive or forfeit his due process right to notice of further proceedings in the arbitration process as the majority opinion would conclude. A parallel to the present case may be found in Bonner v. American Financial Marketing Corporation, 181 Conn. 57, 434 A.2d 323 (1980). In Bonner, the trial court entered an order of default and three days later, without a motion for judgment as required by Practice Book § 364, rendered judgment upon default for the plaintiff. On appeal, the Supreme Court found error in the court’s denial of the defendant’s subsequent motion to open this judgment, stating: “The purpose of the rule requiring the filing of a motion for judgment along with a motion for default is to put the other parties on notice that if they fail to take any action to protect their interests they risk the entry of a judgment against them. ‘ “It is fundamen*282tal in proper judicial administration that no matter shall be decided unless the parties have fair notice that it will be presented in sufficient time to prepare themselves upon the issue.” ’ . . . The effect of the entry of the default was to preclude the defendant from making any defense to liability in the action.... This alone, however, did not prevent it from raising defenses, on proper notice, at a hearing in damages. Practice Book, 1978, § 367 .... Because the defendant was deprived of appropriate notice and an opportunity to be heard on the question of damages, the court erred in denying the defendant’s motion to open the judgment.” (Citations omitted.) Id., 57-58. Such a situation is presented to us in this appeal. The defendant was deprived of appropriate notice and an opportunity to be heard on the question of awarding attorney’s fees to the plaintiff, and that in a situation involving the violation of a statute, General Statutes § 52-416 (a).
The arbitrator erred in continuing the hearing to an indefinite or open date to obtain a transcript of the evidentiary hearing already completed and to allow the plaintiff to furnish additional material substantiating a late claim for attorney’s fees, all without notice to the defendant and without his consent or concurrence, and without allowing him an opportunity to be heard on the unnoticed issue of attorney’s fees. Even in his award the arbitrator recognized its one-sidedness by denominating it “EX-PARTE AWARD.” Under the terms of § 52-416 (a), such an award “shall have no legal effect.”
For the foregoing reasons, I dissent.

 No allowance appears to have been made in this award for the deposit paid by the defendant to the plaintiff according to the purchase agreement.